Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of this 1st day of January,
2005, at Groveport, Ohio, between Pinnacle Data Systems, Inc., an Ohio
corporation (the “Company”), and Michael R. Sayre (the “Employee”), who hereby
agree as follows:

 

BACKGROUND INFORMATION

 

A. The Company is a publicly traded corporation engaged in the business of
providing depot repair services for electronic equipment and providing
customized engineering applications and CPU board design and manufacturing for
integration into existing systems; and

 

B. Employee is currently serving as the Executive Vice President, Chief
Financial Officer and Treasurer; and

 

C. The Company has employed Employee pursuant to an Employment Agreement dated
September 1, 2001, and said Employment Agreement may have been amended from time
to time (“Prior Agreement”); and

 

D. The Company and Employee now desire to amend in their entirety the Prior
Agreement and set forth Employee’s employment arrangement with the Company in
this Agreement.

 

PROVISIONS

 

NOW, THEREFORE, in consideration of the foregoing Background Information, all of
which is agreed to by the Company and Employee, and the promises and covenants
set forth below, the Company and Employee voluntarily agree as follows:

 

§1. Employment. The Company hereby renews and continues the Employee’s
employment, and the Employee hereby accepts such employment renewal and
continuation by the Company, on the terms and subject to the conditions set
forth in this Agreement.

 

§2. Term of Employment. The term of the Employee’s employment as renewed
pursuant to this Agreement shall begin as of the date of this Agreement and
shall continue until May 1, 2010, or until terminated pursuant to §6 of this
Agreement.

 

§3. Services. The Employee shall act as the Executive Vice President, Chief
Financial Officer and Treasurer. As such, the Employee shall be responsible for
accounting, financial reporting and treasury operations; internal controls and
audit; obtaining financing for Company operations (dependent upon company
performance and market conditions); coordination of external audit and legal
resources; implementing strategic plans for the Company; and performing such
other services as may be reasonably assigned to him from time to time by the
Chief Executive Officer or Board of Directors. The Employee shall devote his
best efforts and full business time, attention, energy, and skill to the
Company’s business and to

 

- 1 -



--------------------------------------------------------------------------------

the performance of his duties hereunder and he shall have such authority to act
on behalf of the Company as is necessary to carry out the foregoing duties and
which is ordinarily incident to the offices of Executive Vice President, Chief
Financial Officer and Treasurer.

 

(a) Other Board Service. In addition to his responsibilities to the Company,
Employee may sit on the corporate or advisory boards of other companies, as long
as those responsibilities do not interfere or conflict with Employee’s duties
and responsibilities to the Company, or the performance thereof. Employee may
receive compensation for such services when appropriate, as long as such
compensation does not create a conflict of interest for the Employee or the
Company.

 

§4. Compensation. During the term of his employment pursuant to this Agreement,
the Employee shall be entitled to receive the following compensation:

 

(a) Salary. An annual base salary of $190,000 (or any higher amount determined
by the Board or the Compensation Committee).

 

(b) Bonus. An incentive cash bonus based upon factors and formulae deemed
appropriate by the Board or the Compensation Committee for each fiscal period
ending during the term of employment under this Agreement (quarterly and/or
yearly as determined by the Board or Compensation Committee). The bonus factors
and formulae for all periods of each fiscal year will be determined by the Board
or the Compensation Committee no later than February 28th of that year, or will
remain unchanged from the prior quarterly or yearly period of bonus calculation
until so determined.

 

The base salary will be payable in accordance with the Company’s general
policies for payment of compensation to salaried personnel. The bonus will be
payable after the end of each fiscal period of the Company as soon as practical
after the Company’s independent auditors have completed the period end review or
audit of the Company’s financial statements for such period.

 

§5. Fringe Benefits. During the term of employment pursuant to this Agreement,
the Employee shall be entitled to the following fringe benefits:

 

(a) Vacation. Four weeks (20 days) of paid vacation each year. All earned
vacation must be used or forfeited by February 15 of the year following the year
for which it was earned.

 

(b) Stock Options. Stock options in such quantities and at such exercise prices
as shall be established by the Board of Directors or an option committee. The
options shall be granted pursuant to and be subject to the terms of the Pinnacle
Data Systems, Inc. 1995 Stock Option Plan, as amended, or any subsequent plan
adopted by the Company.

 

- 2 -



--------------------------------------------------------------------------------

(c) Disability Payments. If at any time during the term of employment the
Employee shall be temporarily or permanently unable to perform his duties
hereunder due to a physical or mental condition that prevents Employee from
performing his duties hereunder, the Employee shall nonetheless be entitled to
receive, for a period not to exceed one (1) year from the date of commencement
of such disability, any compensation that the Employee would otherwise be
entitled to pursuant to §4(a), above, during the period of such disability,
subject to the limitations below. Provided, however, that Employee’s disability
be documented by a competent licensed physician selected to examine the Employee
at the request of the disinterested Board of Directors, which examination
expense shall be borne by the Company. In the event said disability shall
continue for a period greater than one (1) year, the Employee shall no longer be
entitled to receive any compensation during the remaining period of such
disability. In the event the Employee is entitled during this one (1) year
period to payments under any disability policy, the Company’s obligation shall
only be to supplement such payments to bring the total amount Employee receives
to an amount equal to his base salary pursuant to §4(a).

 

(d) Executive Development. The Employee is encouraged to attend personal
executive development or experiential learning seminars that also benefit the
Company during each year of the employment term.

 

(e) Other Fringe Benefits. The Employee shall be entitled to such other fringe
benefits and perquisites as may be provided generally for the Company’s
executive management pursuant to policies established or changed from time to
time by the Board.

 

(f) Certification Expenses. The Employee shall be reimbursed for all expenses
related to the earning of Continuing Professional Education (CPE) hours required
for continued certification as a public accountant (CPA).

 

§6. Termination of Employment. Notwithstanding and in lieu of any termination,
severance, income continuation, or similar policies of the Company, the
Employee’s employment under this Agreement may be terminated:

 

(a) Following a Change in Control. This Agreement may be terminated by Employee,
within six (6) months after a “Change in Control” of the Company (as defined
below); provided that after such Change in Control of the Company, Employee’s
base salary or other benefits have been reduced or the Employee’s authority or
responsibilities have been significantly reduced. If Employee terminates his
employment pursuant to this provision, he shall be entitled to the following:
(i) his base salary and fringe benefits for one (1) year following the date of
termination; (ii) any bonus earned and/or accrued through the date of
termination; and (iii) the immediate vesting of one-hundred percent (100%) of
the unvested stock options held by the Employee, with the immediately vesting
options becoming exercisable on the date of termination and through a period of
at least ninety (90) days following the date of termination.

 

- 3 -



--------------------------------------------------------------------------------

(b) By Company, For Cause. This Agreement may be terminated by the Company
immediately upon the occurrence of cause (as defined below) or at any time
thereafter. For purposes of this Agreement, “cause” shall mean that at least one
of the following behaviors by Employee has significantly increased the Company’s
exposure to incurring material damages: dishonesty, conviction of a crime (other
than minor traffic offenses), habitual drunkenness, the use of illegal drugs,
embezzlement, material conflict of interest, material violation of Company
policy, willful insubordination, or neglect of duty. If the Company terminates
the Employee’s employment pursuant to this provision, he shall be entitled to
receive only his base salary through the date of termination.

 

(c) By Company, Without Cause. This Agreement may be terminated by the Company
without cause at any time, upon giving not less than sixty (60) days advance
written notice to Employee prior to the date of termination. If the Company
terminates the Employee’s employment pursuant to this provision, he shall be
entitled to receive the following: (i) his base salary and fringe benefits for
one (1) year following the date of termination; (ii) any bonus earned and/or
accrued through the date of termination; and (iii) the immediate vesting of
fifty percent (50%) of the unvested stock options held by the Employee, on a
first granted, first vested basis, with the immediately vesting options becoming
exercisable on the date of termination and through a period of at least ninety
(90) days following the date of termination.

 

(d) Upon Death or Long-Term Disability of Employee. Upon the death of Employee
or if the Employee is unable to perform his duties hereunder due to a long-term
disability. If this Agreement is terminated due to the death of Employee, then
Employee’s estate shall be entitled to the following: (i) his base salary to the
date of termination and (ii) any bonus earned and/or accrued through the date of
termination. If this Agreement is terminated due to the long-term disability of
Employee, then Employee shall be entitled to (iii) any amounts due to him under
a long-term disability policy of the Company, (iv) any compensation due to him
pursuant to §5(c), (v) any bonus earned and/or accrued through the date of
termination, and (vi) the immediate vesting of fifty percent (50%) of the
unvested stock options held by the Employee, on a first granted, first vested
basis, with the immediately vesting options becoming exercisable on the date of
termination and through a period of one year following the date of termination.
For purposes of this Agreement, the term “long-term disability” shall have the
same meaning as long-term disability or other similar term used in any long-term
or permanent disability policy provided by the Company and covering the
Employee. In the event that there is no long-term or permanent disability policy
in effect covering the Employee, the term “long-term disability” shall mean that
because of physical or mental incapacity, the Employee has not performed his
duties under this Agreement for six months or longer. In any event, termination
due to long-term disability will not occur until at least one year from the date
of commencement of such disability.

 

(e) By Voluntary Employee Resignation. This Agreement may be terminated by the
Employee at any time, upon giving not less than thirty (30) days advance written
notice prior to the date of termination. If the Employee resigns pursuant to
this provision,

 

- 4 -



--------------------------------------------------------------------------------

he shall be entitled to receive the following: (i) his base salary and fringe
benefits through the date of termination; (ii) any bonus earned and/or accrued
through the date of termination; and (iii) the retention of the right to
exercise any vested stock options in accordance with the plan under which the
options were issued . If Employee resigns without giving at least thirty (30)
days notice, he shall not be entitled to any portion of the bonus described in
item (ii), above.

 

(f) Change in Control Defined. For purposes of this Agreement, a Change in
Control shall be deemed to occur:

 

(i) When any “person” as defined in §3(a)(9) of the Securities Exchange Act of
1934 (the “Exchange Act”) and as used in §§13(d) and 14(d) thereof, including a
“group” as defined in §13(d) of the Exchange Act, but excluding the Company and
any subsidiary and any employee benefit plan sponsored or maintained by the
Company or any subsidiary (including any trustee of such plan acting as
trustee), directly or indirectly, becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act, as amended from time to time), of securities
of the Company representing 30% or more of the combined voting power of the
Company’s then outstanding securities;

 

(ii) When, during any period of 24 consecutive months during the existence of
this Agreement, the individuals who, at the beginning of such period, constitute
the Board (the “Incumbent Directors”) cease for any reason other than death to
constitute at least a majority thereof; provided, however, that a director who
was not a director at the beginning of such 24-month period shall be deemed to
have satisfied such 24-month requirement (and be an Incumbent Director) if such
director was elected by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors
either actually (because they were directors at the beginning of such 24-month
period) or by prior operation of this paragraph; or

 

(iii) Upon the occurrence of a transaction requiring shareholder approval for
the acquisition of the Company by an entity other than the Company or a
subsidiary through purchase of assets, by merger, or otherwise.

 

§9. Noncompetition; Nondisclosure; Ownership of Developments. In consideration
of the substantial base salary and other benefits provided to the Employee, the
Company and the Employee agree as follows:

 

(a) During the term of the Employee’s employment by the Company, pursuant to
this Agreement or otherwise, and for a period of one (1) year immediately after
termination of such employment, the Employee shall not:

 

(i) Engage in or participate in any business that directly competes with the
business of the Company within the United States and within any other country in
which the Company has engaged in business during the term of the Employee’s
employment by the Company; or

 

- 5 -



--------------------------------------------------------------------------------

(ii) Sell or perform the same or similar services or products as then provided
by the Company to, or solicit, any of the Company’s present customers or
accounts or persons or businesses which were customers or accounts within three
years preceding the Employee’s termination of employment with the Company; or

 

(iii) Promote or assist, financially or otherwise, any person, firm,
association, corporation, or other entity which directly competes with the
Company; or

 

(iv) Otherwise enter into or engage in any business which directly competes with
the business carried on by the Company; or

 

(v) Solicit any of the Company’s employees to leave the employ of the Company;
or

 

(vi) Seek to employ any of the Company’s employees (other than on behalf of the
Company).

 

(b) The Employee shall not at any time, either during the term of his employment
with the Company or after the termination of such employment for whatever
reason:

 

(i) Disclose to anyone (except to the extent necessary as a benefit to the
Company in the performance of his duties) any trade secrets or confidential
information (as defined below).

 

(c) All inventions, discoveries, concepts, improvements, formulas, processes,
devices, methods, innovations, designs, ideas, and product developments
(collectively, the “Developments”) developed or conceived by the Employee,
solely or jointly with others, whether or not patentable or copyrightable, at
any time during the term of his employment with the Company or within one year
after the termination of such employment for any reason, whether or not during
normal working hours, and which relate in any way to the actual or planned
business activities of the Company shall be considered to be developed or
conceived by the Employee on behalf of the Company within the scope of his
employment, and all of the Employee’s right, title, and interest therein shall
be the exclusive property of the Company. The Employee hereby assigns,
transfers, and conveys to the Company all of his right, title, and interest in
and to any and all such Developments. Employee shall disclose fully, as soon as
practicable and in writing, all Developments to the Board. At any time and from
time to time, upon the request of the Company, the Employee shall execute and
deliver to the Company any and all instruments, documents, and papers, give
evidence, and do any and all other acts

 

- 6 -



--------------------------------------------------------------------------------

which, in the opinion of counsel for the Company, are or may be necessary or
desirable to document such transfer or to enable the Company to file and
prosecute applications for, and to acquire, maintain, and enforce, any and all
patents, trademark registrations, or copyrights under United States or foreign
law with respect to any such Developments or to obtain any validation,
reissuance, continuance, or renewal of any such patent, trademark, or copyright.
The Company will be responsible for the preparation of any such instruments,
documents, and papers and for the prosecution of any such proceedings and will
reimburse the Employee for all reasonable expenses the Employee incurs upon
authorization of the Board.

 

(d) The Employee understands that this section is an essential element of this
Agreement and that the Company would not have entered into this Agreement
without this section being included in it. The Employee has consulted with his
legal counsel and has been fully advised concerning the reasonableness and
propriety of this section in the specific context of the operations and business
of the Company, and the Employee acknowledges that this section is reasonable
and appropriate in all respects. In the event of any violation or attempted
violation of this section, Employee specifically acknowledges and agrees that
the Company’s remedy at law will be inadequate, that the Company, its business,
and business relationships will suffer irreparable injury and, therefore, that
the Company shall be entitled to injunctive relief upon such breach in addition
to any other remedy to which it may be entitled, either at law or in equity,
without the necessity of proof of actual damage.

 

(e) As used in this Agreement, the terms “trade secrets” and “confidential
information” shall mean any information which is not generally known to the
public, and include without limitation any information relating to the Company’s
business operations and structure, sales methods, practices and techniques,
technical know-how, Developments, advertising, marketing methods and practices,
and the Company’s relationships with suppliers, employees, or other persons or
entities doing business with the Company.

 

(f) For purposes of this Agreement, “directly” shall mean and include
participation for the Employee’s own account or as an owner, shareholder,
member, partner, director, officer, employee, creditor, or agent of any other
person or organization or through the Employee’s spouse or other family
relation, but shall not include a passive investment of not more than two
percent of the outstanding stock of a company whose shares are then being
regularly traded in open-market brokerage transactions (either on a stock
exchange or over-the-counter).

 

(g) In the event that a court of competent jurisdiction finally determines that
any provision of this section is unenforceable, the Company and the Employee
agree that such court shall have jurisdiction to reform this Agreement and such
provision so that it is enforceable to the maximum extent permitted by law, and
the parties agree to abide by such court’s determination.

 

- 7 -



--------------------------------------------------------------------------------

§12. General. This document contains the entire Agreement between the parties
and supersedes any prior discussions, negotiations, representations, or
agreements between them relating to the employment of the Employee. No additions
or other changes to this Agreement shall be made or be binding on either party
unless made in writing and signed by each party to this Agreement. Any notice or
other communication required or desired to be given to any party under this
Agreement shall be in writing and shall be deemed given when either delivered
personally to that party or deposited in the United States mail, first-class
postage prepaid, addressed to that party at the address set forth below its or
his name below. Any party may change the address to which notices and other
communications are to be given by giving the other parties notice of such
change. All questions concerning the validity, intention, or meaning of this
Agreement or relating to the rights and obligations of the parties with respect
to performance hereunder shall be construed and resolved under the laws of Ohio.
If and to the extent that any court of competent jurisdiction determines that it
is impossible or violative of any legal prohibition to construe any provision of
this Agreement consistently with any law, legal prohibition, or public policy
and consequently holds that provision to be invalid or prohibited, such holding
shall in no way affect the validity of the other provisions of this Agreement,
which shall remain in full force and effect. No failure by any party to insist
upon strict compliance with any term of this Agreement, to exercise any option,
to enforce any right, or to seek any remedy upon any default of any other party
shall affect, or constitute a waiver of, the first party’s right to insist upon
such strict compliance, exercise that option, enforce that right, or seek that
remedy with respect to that default or any prior, contemporaneous, or subsequent
default; nor shall any custom or practice of the parties at variance with any
provision of this Agreement affect, or constitute a waiver of, any party’s right
to demand strict compliance with all provisions of this Agreement. The captions
of the various sections of this Agreement are not part of the context of this
Agreement, but are only labels to assist in locating those sections, and shall
be ignored in construing this Agreement. This Agreement shall be personal to the
Employee and no rights or obligations of the Employee under this Agreement may
be assigned by him.

 

           PINNACLE DATA SYSTEMS, INC.

 

--------------------------------------------------------------------------------

     By  

 

--------------------------------------------------------------------------------

MICHAEL R. SAYRE

        

Thomas M. O’Leary, Chairman of the

Compensation Committee

Address:   4523 Neiswander Square     

Address:  6600 Port Road, Suite 100

    New Albany, OH 43054     

Groveport, OH 43125

 

- 8 -